DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.  The first page of the Specification, paragraph [0001], must be updated to include that United States Patent Application: 15/452,116 is now United States Patent Number:  US 10,686,750 B2.

4.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

5.  A non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Berg 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998), 195 F.3d 1322, 1326, 52 USPQ2d (Fed. Cir. 1999), Eli Lilly CAFC on petition for rehearing En Banc (58 USPQ2d 1869).

6.  A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory based double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b).



Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being patentable over claims 1-20 of United States Patent US 10,686,750 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the United States Patent claims(s) contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier United States Patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim (see In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001); (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); and In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CAFC) 29 USPQ2d 2010 (12/3/1993)).  The claims of this application are on the left, the claims of United States Patent Number:  US 10,686,750 B2 are on the right below:

1.  A computer-implemented method of suggesting a domain name, the method comprising:
receiving, over a computer network, an input string provided by a user;
determining a language for the user;
parsing, by an electronic processor, the input string into a plurality of terms;
at least one or both of translating or transliterating, by the electronic processor, at least one term of the plurality of terms, wherein translating at least one term of the plurality of terms comprises translating at least one term of the plurality of terms into a translated term in the language, wherein transliterating at least one term of the plurality of terms comprises transliterating at least one term of the plurality of terms into a transliterating term in the language;
generating, by the electronic processor, a representation of a combination of multiple

transliterated term; and
providing to the user, over the computer network, a suggested domain name, wherein the suggested domain name is based on the representation of the combination of multiple terms.

2. The method of claim 1, wherein determining the language for the user comprises receiving, over the computer network, a language selection provided by the user.

3. The method of claim 1, wherein the representation of the combination of multiple terms comprises a Punycode representation.

4,  The method of claim 3, further comprising:
determining a registration status of the suggested domain name based on the punycode representation; and 
providing, over the computer network, the registration status of the suggested domain
name.



 {that is, claims 1, 2, 3, and claim 4, left, are in the above claim 1, right}.


2. The method of claim 1, wherein the DNS registration status indicates that the domain name comprising the Punycode representation is not registered. 
 
3. The method of claim 2, further comprising registering the domain name comprising the Punycode representation to the user. 





6.  The method of claim 4, wherein the registration status indicates that the suggested domain name is registered, the method further 


7.  The method of claim 1, wherein the input string consists of American Standard Code for Information Interchange (ASCII) characters.


8.  The method of claim 1, wherein the receiving the input string comprises receiving the input string over a representational state transfer (REST) interface.

9.  The method of claim 1, wherein the language comprises a language that includes a non-English character.




10.  The method of claim 1, wherein the multiple terms include the translated term and the transliterated term.







6. The method of claim 1, wherein the input string consists of American Standard Code for Information Interchange (ASCII) characters. 
 

7. The method of claim 1, wherein the network interface comprises a representational state transfer (REST) interface. 



8. The method of claim 1, wherein the language selection comprises a specific language that includes a plurality of non-English characters in its alphabet. 
 



9. The method of claim 1, wherein the at least one of the plurality of combinations of multiple words comprises words selected from both the plurality of translated words and the plurality of transliterated words. 


See above.




8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

9.  Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Manickam et al.  (United States Patent Application Publication Number: US 2012/0096019 A1).

10.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for the acts and/or functions.

11.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Manickam taught a computer-implemented method (e.g., see paragraph [0005]) of suggesting a domain name (e.g., see Abstract, figure 1, paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0082], and paragraph [0087]), the method comprising:
a) receiving, over a computer network (e.g., see figure 10 (1010, 1095) and paragraph [0078]), an input string provided by a user (e.g., see figure 10 ("Input" from element 1005), Abstract, paragraph [0005], paragraph [0035], paragraph [0065], and paragraph [0085]);
b) determining a language for the user (e.g., see paragraph [0020] to paragraph [0027], paragraph [0035], and paragraph [0058] to paragraph [0065]);
c)  parsing, by an electronic processor (e.g., see figure 10), the input string into a plurality of terms (e.g., see figure 10 (“Input Terms”), Abstract “terms”, paragraph [0005], paragraph [0022], paragraph [0035], paragraph [0044], paragraph [0065], and paragraph [0080] to paragraph [0081]);
d)  at least one or both of translating or transliterating (e.g., see figure 1, paragraph [0022], paragraph [0026], paragraph [0035], and paragraph [0064] to paragraph [0065]), by the electronic processor, at least one term of the plurality of terms (e.g., see figure 10 (“Input Terms”), Abstract “terms”, paragraph [0005], paragraph [0022], paragraph [0035], paragraph [0044], paragraph [0065], and paragraph [0080] to paragraph [0081]), wherein translating at least one term of the plurality of terms comprises translating at least one term of the plurality of terms into a translated term in the language (e.g., see figure 10 (“Input Terms”), Abstract “terms”, paragraph [0005], paragraph [0020] to paragraph [0027], paragraph [0035], paragraph [0044], paragraph [0058] to paragraph [0065], and paragraph [0080] to paragraph [0081]), wherein transliterating at least one term of the plurality of terms comprises transliterating at least one term of the plurality of terms into a transliterating term in the language (e.g., see figure 1, figure 10 (“Input Terms”), Abstract “terms”, paragraph [0005], paragraph [0020] to paragraph [0027], paragraph [0035], paragraph [0044], paragraph [0058] to paragraph [0065], and paragraph [0080] to paragraph [0081]);
e)  generating, by the electronic processor, a representation of a combination of multiple
terms, wherein the multiple terms include at least one or both of: the translated term or the
transliterated term (e.g., see figure 6, figure 7, figure 8, paragraph [0005], paragraph [0022] to paragraph [0026], paragraph [0035], paragraph [0064] to paragraph [0067], paragraph [0070] to  paragraph [0087]); and
f)  providing to the user, over the computer network, a suggested domain name, wherein the suggested domain name is based on the representation of the combination of multiple terms (e.g., see Abstract, figure 1, figure 6 (left), paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0082], and paragraph [0087]).

12.  Per claim 2, Manickam also taught determining the language for the user comprises receiving, over the computer network, a language selection provided by the user (e.g., see figure 1 (Locality/Region), figure 3 (Location), Abstract, paragraph [0020] to paragraph [0027], paragraph [0035], and paragraph [0058] to paragraph [0065]).

13.  Per claim 3, Manickam also taught the representation of the combination of multiple terms comprises a Punycode representation (e.g., see paragraph [0084]).

14.  Per claim 4, Manickam also taught determining a registration status of the suggested domain name based on the Punycode representation; and  providing, over the computer network, the registration status of the suggested domain name (e.g., see Abstract, figure 1, paragraph [0003], paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0078], paragraph [0082], and paragraph [0087]).

15.  Per claim 5, Manickam also taught the registration status indicates that the suggested domain name is not registered, the method further comprising registering the suggested domain name to the user (e.g., see Abstract, figure 1, paragraph [0003], paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0078], paragraph [0082], and paragraph [0087]).

16.  Per claim 6, Manickam also taught the registration status indicates that the suggested domain name is registered, the method further comprising providing, to the user, an identity of a registrant of the suggested domain name (e.g., see Abstract, figure 1, paragraph [0003], paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0078], paragraph [0082], and paragraph [0087]).

17.  Per claim 7, Manickam also taught wherein the input string consists of American Standard Code for Information Interchange (ASCII) characters (e.g., see paragraph [0058] and paragraph [0084]).

18.  Per claim 8, Manickam also taught wherein the receiving the input string comprises receiving the input string over a representational state transfer (REST) interface (e.g., see paragraph [0086] {specifically for mobile devices and API per paragraph [0086]}).

19.  Per claim 9, Manickam also taught wherein the language comprises a language that includes a non-English character (e.g., see paragraph [0021] and paragraph [0022]).

20.  Per claim 10, Manickam also taught wherein the multiple terms include the translated term and the transliterated term (e.g., see figure 1, paragraph [0022], paragraph [0026], paragraph [0035], and paragraph [0064] to paragraph [0065]).

21. Per claims 11-20, these claims do not teach or define above the correspondingly rejected claims given above, and are thus are rejected for the same supporting rationales as given above.

22.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

24.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

25.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

26.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT B HARRELL/
   Primary Examiner
      Art Unit 2442